Citation Nr: 1121204	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-37 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher rating for bilateral hearing loss, including considering whether the reduction of the rating for this disability from 20 to 0 percent (i.e., noncompensable) as of May 1, 2009, was appropriate.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran had active military service from June 1987 to June 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reduced the rating for the Veteran's bilateral hearing loss from 20 to 0 percent, prospectively effective as of May 1, 2009.


FINDINGS OF FACT

1.  At the time of its reduction on May 1, 2009, the 20 percent rating for the Veteran's bilateral hearing loss had been in effect since April 26, 2004, so for slightly more than five years.

2.  In July 2008 the RO notified the Veteran of its proposed reduction of this rating to the noncompensable level of 0 percent, which included apprising him that he had a right to a personal hearing on the matter and had 60 days to submit additional evidence contesting this intended action.  

3.  The evidence used to reduce the rating for this disability from 20 to 0 percent included the results of three VA audiological evaluations, all of which showed a permanent (sustained and material) improvement in the Veteran's hearing acuity such that his loss was not as severe as when initially rated.

4.  The reports of these three VA audiological evaluations show either level I or II hearing acuity in each ear.

5.  A private audiological evaluation performed in September 2008 is inadequate for rating purposes since there is no indication it was performed by a state-licensed audiologist or based on the Maryland CNC speech discrimination test, and the findings of a more recent private audiological evaluation performed in March 2009 are unreliable.


CONCLUSION OF LAW

The criteria are not met for restoration of the 20 percent rating for the Veteran's bilateral hearing loss or a compensable rating for this disability since May 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e), 3.344, 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


This case originated when the Veteran filed a claim in May 2008 requesting a rating higher than 20 percent for his service-connected bilateral hearing loss.  In a May 2008 letter, in response, the RO notified him of the type of information and evidence needed to substantiate his claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  See Quartuccio, Charles and Dingess, all supra.  That letter also was issued prior to initially proposing to instead reduce his rating in a July 2008 decision and before eventually implementing this reduction in the February 2009 decision at issue in this appeal, prospectively effective as of May 1, 2009, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Notably, after proposing to reduce the rating in that intervening July 2008 decision, the RO appropriately notified the Veteran of this intended action in a letter that same month.  The RO also indicated he had a right to a personal hearing on the matter and had 60 days to submit additional evidence showing this intended action was unwarranted, so to contest the reduction.  The RO therefore complied with the procedural due process provisions of 38 C.F.R. § 3.105(e).

Thus, the duty to notify has been satisfied.  As the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  He has not made any such pleading or allegation, nor has his representative.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He has submitted two private audiological evaluation reports in response to the RO's request for information or evidence.  As will be discussed below, however, the first report is inadequate for rating purposes and the results indicated in the second report are unreliable.  But he was afforded VA audiological evaluations in June 2008, March 2009, and August 2009, and the findings from those evaluations contain the information needed to assess the severity of his bilateral hearing loss, the determinative issue, including in terms of whether the prior 20 percent rating should have been reduced and whether he deserves another compensable rating.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  The VA audiologist in August 2009 also fully described the effects of this disability on the Veteran's occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA.

II.  Propriety of the Reduction from 20 Percent to the 
Noncompensable Level for the Bilateral Hearing Loss

The Veteran developed hearing loss in both ears, so bilaterally, while on active duty in the military.  Consequently, in an August 2005 decision, the RO granted service connection for bilateral hearing loss and assigned an initial 20 percent rating for this disability retroactively effective from April 26, 2004, the date the RO had received this claim.

The 20 percent rating was assigned by applying the criteria set forth in VA's Rating Schedule.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Evaluations for bilateral hearing loss range from zero to 100 percent.  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

In the August 2005 decision, the RO applied these criteria to the results of a July 2005 VA audiological evaluation in assigning the initial 20 percent rating.  In particular, audiometric testing of the right ear during that evaluation had revealed a 30-decibel loss at the 1000 and 3000 Hz levels, and a 25-decibel loss at the 2000 and 4000 Hz levels, for an average decibel loss of 33.  Audiometric testing of the left ear had revealed a 30-decibel loss at the 1000 Hz level, a 35-decibel loss at the 2000 Hz level, and a 40-decibel loss at the 3000 and 4000 Hz levels, for an average decibel loss of 36.  Speech discrimination was 64 percent for the right ear and 60 percent for the left.  

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI to those results showed the Veteran's hearing loss warranted a Roman Numeral V designation for each ear, which in turn was rated as 20-percent disabling under Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.  He therefore received this initial rating retroactively effective from the date of receipt of his claim - April 26, 2004.

This appeal ensued after the Veteran more recently filed a claim in May 2008 requesting a higher rating.  Following a VA audiological evaluation in June 2008, and based on the results, the RO issued a decision in July 2008 instead proposing to reduce (rather than increase) the rating for the Veteran's bilateral hearing loss from 20 to 0 percent.  In a July 2008 letter, the RO notified him of this intended action and indicated he had a right to a personal hearing on the matter and had 60 days to submit additional evidence contesting the intended reduction.  38 C.F.R. § 3.105(e).

The Veteran responded by submitting a private audiological evaluation report, but he declined to testify at a personal hearing.  He was also provided another VA audiological evaluation in September 2008.  Then later, based on the results, the RO issued a decision in February 2009 implementing the reduction prospectively effective as of May 1, 2009, so 60 days from the end of the month in which the final rating action was taken.  The Veteran appealed that decision to the Board by requesting reinstatement (restoration) of his prior 20 percent rating.  Meanwhile, he had a third VA audiological evaluation in August 2009.  Therefore, the Board must decide whether he is entitled to a higher rating for this disability, but including first considering whether the reduction in his rating was appropriate or justified.

There is no question that a disability rating may be reduced.  However, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413, 420 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case it must be ascertained, based upon a review of the entire recorded history of the disorder, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  In addition, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement in a disability actually reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The provisions of 38 C.F.R. § 3.344 also establish that there must be improvement before an evaluation is reduced.  Where a rating has been in effect for greater than five years, as in this case, it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Moreover, though material improvement in the condition may be clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a)(c).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

In Kitchens, 7 Vet. App. at 324, the Court stated "[i]n order for the VA to reduce certain service-connected disability ratings, the requirements of § 3.344(a) and (b) must be satisfied."  This regulation requires that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.

Applying the above criteria to the facts of this case, the Board finds that the preponderance of the evidence clearly supports the reduction of the Veteran's bilateral hearing loss rating from 20 percent to the noncompensable level as of May 1, 2009.  In other words, the evidence used to reduce the rating reflects sustained and material improvement under the ordinary conditions of life, as shown by the results of three full and complete VA audiological evaluations performed in June 2008, February 2009, and August 2009.

As already noted, the August 2005 decision assigning the initial 20 percent rating for the bilateral hearing loss was based on the results and findings just from the VA audiological evaluation in July 2005, so did not have the benefit of these three more recent evaluations.  That initial rating was derived from a mechanical, i.e., nondiscretionary, application of the Rating Schedule to the numeric designations resulting from audiometric testing in July 2005, as set forth under 38 C.F.R. § 4.85.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

But this same mechanical application shows the Veteran's bilateral hearing loss has significantly improved since that July 2005 audiological evaluation, such that it no longer warrants a 20 percent rating.  This mechanical application to findings contained in the three VA audiological evaluations performed in June 2008, February 2009, and August 2009 reflects that his bilateral hearing loss was properly reduced to the noncompensable level.  


When evaluated in June 2008, audiometric testing of the right ear revealed a 
50-decibel loss at the 1000, 3000, and 4000 Hz levels, and a 60-decibel loss at the 2000 Hz level, for an average decibel loss of 33.  Audiometric testing of the left ear revealed a 40-decibel loss at the 1000 Hz level, a 50-decibel loss at the 2000 and 3000 Hz levels, and a 55-decibel loss at the 4000 Hz level, for an average decibel loss of 49.  The Maryland CNC speech discrimination test revealed speech recognition ability of  84 percent for the right ear and 88 percent for the left.  The audiologist did not offer an opinion on how the Veteran's hearing loss impacts his job.  

When evaluated in February 2009, the VA audiologist reviewed the claims file, interviewed the Veteran, and performed a thorough examination of both ears.  During the interview, the Veteran reported difficultly understanding conversations well, especially on the telephone.  Audiometric testing of both ears revealed a 
25-decibel loss at the 1000 Hz level, a 30-decibel loss at the 2000 Hz level, and a 35-decibel loss at the 3000 and 4000 Hz levels, for an average decibel loss of 31.  The Maryland CNC speech discrimination test revealed speech recognition ability of  88 percent in both ears.  Based on these findings, the audiologist concluded that the evaluation revealed no hearing problems.  She also explained that the Veteran had provided unreliable responses throughout testing protocol, and that after he was informed of the inconsistencies and instructed to try again, his responses improved but some inconsistencies remained.  The audiologist then concluded, "[t]herefore, no diagnosis can confidently be made regarding the presence of hearing loss based on today's results." 

Additional VA audiometric testing in August 2009 revealed, in the right ear, 
a 20-decibel loss at the 1000 Hz level, a 15-decibel loss at the 2000 and 3000 Hz levels, and a 20-decibel loss at the 4000 Hz level, for an average decibel loss of 19.  Audiometric testing of the left ear revealed a 20-decibel loss at the 1000, 2000, and 4000 Hz levels, and a 15-decibel loss at the 3000 Hz level, for an average decibel loss of 19.  The Maryland CNC speech discrimination test revealed speech recognition ability of 98 percent for the right ear and 96 percent for the left.  

The evaluating audiologist concluded the findings reflected normal hearing bilaterally.  That evaluating audiologist also noted the results "were obtained with good patient cooperation," and that the Veteran's hearing loss had no significant occupational effects.  So while there may have been reason to question the results of his immediately preceding VA audiological evaluation in February 2009, the results of that more recent August 2009 VA audiological evaluation were deemed sufficiently reliable to remove this doubt.

These findings in these three evaluation reports confirm the RO properly reduced the Veteran's bilateral hearing loss disability rating from 20 percent to the noncompensable level, effective May 1, 2009.  With respect to the findings from the evaluations performed in June 2008 and February 2009, Roman Numeral II is derived for each ear.  See Table VI of 38 C.F.R. § 4.85.  And the findings from the audiological evaluation most recently performed in August 2009 result in Roman Numeral I for each ear.  Id.  Regardless of whether Roman Numeral I or Roman Numeral II is assigned, a noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.

Since these three VA audiological evaluation reports show the Veteran's bilateral hearing loss does not meet the criteria for a compensable rating - unlike the results of his earlier July 2005 audiological evaluation, which was the basis for assigning the initial 20 percent rating - these more recent examination findings constitute the required evidence of sustained and material improvement in his hearing acuity.  Sustained and material improvement is largely based on the mechanical application of the Rating Schedule to the numeric designations resulting from this additional audiometric testing, since this is how hearing loss is evaluated under 38 C.F.R. § 4.85.  See Lendenmann, 3 Vet. App. at 349.  

Also notably, however, all three VA audiological evaluation reports note the Veteran's history and specific complaints, while the August 2009 VA audiological evaluation report additionally includes a medical opinion indicating his hearing loss has no significant effects on his occupation.  See Martinak, 21 Vet. App. at 447 (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report for purposes of considering 38 C.F.R. § 3.321(b)(1)).  In light of these findings, the RO properly reduced the rating for the Veteran's bilateral hearing loss from 20 percent to the noncompensable level, as the reduction was based on more than one VA examination, indeed, instead three, which appear full and complete.

To try and refute these VA examiner's findings, the Veteran has submitted two private audiological evaluation reports dated in September 2008 and March 2009, but neither of which ultimately has any influence on the outcome of this appeal.  The first evaluation performed in September 2008 is inadequate for rating purposes since there is no certification that it was performed by a state-licensed audiologist or that he had used the Maryland CNC speech discrimination test, as required by VA regulation.  See 38 C.F.R.§ 4.85.  

It is unclear whether the March 2009 evaluation was administered by a 
state-licensed audiologists.  However, the evaluation appears to be based on the Maryland CNC speech discrimination test.  Audiometric testing revealed, in the right ear, a 45-decibel loss at the 1000, 3000, and 4000 Hz levels, and a 50-decibel loss at the 2000 Hz level, for an average decibel loss of 46.  Audiometric testing of the left ear revealed a 45-decibel loss at the 1000 Hz level, a 55-decibel loss at the 2000 Hz level, a 55-decibel loss at the 3000 Hz level, and a 45-decibel loss at the 4000 Hz level, for an average decibel loss of 49.  The Maryland CNC speech discrimination test revealed speech recognition ability of 72 percent for the right ear and 64 percent for the left.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (wherein the Court held that it was unable to interpret the results of a similar-type graph or audiogram because this would constitute a factual finding it is precluded from making.  However, the Court criticized the Board for not discussing the speech recognition results in the report).

These findings, when correlated, result in a 10 percent rating for the Veteran's bilateral hearing loss according to Tables VI and VII, since Roman Numeral IV is derived for his right ear and Roman Numeral V for his left.  See 38 C.F.R. § 4.85.  

However, the Board places greater probative value on the results of the three VA audiological evaluations than the results of this one audiological evaluation.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  The Board assigns limited probative value on the findings contained in this private audiology report because this evaluating audiologist apparently was unaware of significant portions of the Veteran's relevant history, or at the very least did not fully account for this history, particularly the recent VA audiological evaluations showing very little hearing loss, in comparison, with good speech recognition ability.  Particularly significant evidence overlooked by this private audiologist or not accounted for is the fact that the VA audiologist in February 2009 determined the Veteran had provided unreliable responses throughout the test, and that his responses had improved after he was informed of these inconsistencies and instructed to try again.  Also significant is that the Veteran demonstrated normal hearing when re-evaluated in August 2009, with speech recognition scores of 98 percent for his right ear and 96 percent for his left.  In contrast, the private audiologist never commented on the Veteran's level of cooperation and reliability during the evaluation, though this is not customary practice unless presumably there is reason to question this, but which nonetheless are significant factors since they were called into question by a VA audiologist just one month prior.  The Board therefore questions the reliability (i.e., accuracy) of the findings contained in the private audiologist's report but it remains unclear whether the Veteran gave the required effort to get a true measure of the extent of his hearing loss.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness demeanor).


In addition, the only opinion offered by the private audiologist was that the Veteran's hearing loss and tinnitus are due to military noise exposure, which already has been established - so conceded - by previously granting service connection for both of these conditions.  So their cause is no longer at issue or in dispute, rather, only the severity of the hearing loss since he already has the highest possible rating of 10 percent for his tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  There was absolutely no comment additionally, for example, as to how his hearing loss affects his ability to function at work or in his day-to-day activities.  See Martinak, 21 Vet. App. at 447 (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report for purposes of considering 38 C.F.R. § 3.321(b)(1)).  For these reasons, the March 2009 private audiological evaluation has limited probative value compared to the three VA audiological evaluation reports.

The Board also has considered the Veteran's lay statements in support of his claim.  However, he is not competent to state that his service-connected hearing loss meets the criteria for a compensable rating under the criteria set forth at 38 C.F.R. § 4.85.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  He is not competent to make this determination because ". . . disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann, 3 Vet. App. at 349.  So the rating is mostly, if not entirely, based on objective data, not mere lay opinion.  38 C.F.R. § 3.159(a)(1) and (a)(2).


But even assuming for the sake of argument the Veteran is competent, his credibility is undermined by the fact that he gave inconsistent information and apparently effort when evaluated for VA compensation purposes, at least during his February 2009 VA hearing evaluation.  Also, his statements would have little probative value compared to the actual results of his three VA audiological evaluations, all of which show his bilateral hearing loss does not warrant a compensable rating.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192- 193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).

For these reasons and bases, the Board finds that the preponderance of the evidence supports the reduction in rating for the Veteran's bilateral hearing loss from 20 to 0 percent as of May 1, 2009.  And since the evidence shows this disability has not warranted a compensable rating at any time since, certainly not even the prior 20 percent rating, his appeal must be denied entirely.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (the Board must consider the possibility that different ratings may be warranted for different time periods).


ORDER

The bilateral hearing loss rating was properly reduced from 20 percent to the noncompensable level of 0 percent effective May 1, 2009, and a higher rating before or since is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


